J-A27021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARY E. MASSEY                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellee             :
                                       :
            v.                         :
                                       :
                                       :
FREDERICK A. MASSEY, JR.               :
                                       :
                  Appellant                No. 467 WDA 2017


               Appeal from the Order Entered March 15, 2017
 In the Court of Common Pleas of Allegheny County Family Court at No(s):
                            FD 15-003025-006



BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                       FILED FEBRUARY 8, 2018

     This appeal by Frederick A. Massey, Jr. (“Husband”) is from a February

23, 2017 order, as amended, March 15, 2017, concluding that Mary Massey

(“Wife”) was not precluded from seeking alimony pendent lite (“APL”) by the

terms of the parties’ separation agreement (“Agreement”). We affirm.

     The trial court summarized the facts and procedural history as follows:

            The parties married on February 15, 1997 and separated
     on August 19, 2013. No children were born of the marriage. On
     September 5, 2013, they executed a Separation Agreement
     (Agreement) which provided for the “division of all assets,
     owned or possessed by them as marital property or separate
     property.” (Agreement, ¶ 9). The Agreement contained the
     following provision for payments to Wife, who is disabled and
     collecting Social Security Disability benefits:
J-A27021-17


              SPOUSAL MAINTENANCE

              8. The Husband will pay spousal maintenance in the
              amount of $2000.00 monthly to the wife until
              September 1, 2015. Spousal maintenance payments
              will commence on September 1, 2013 and will be
              paid on the 1st day of each and every month.

       The Agreement states that it “was intended to settle only the
       matters addressed” and that it was understood and agreed that
       a “subsequent Separation Agreement will have to be made and
       duly incorporated into a final decree of divorce.” (Agreement, ¶
       3).

              Husband paid Wife $2000.00 a month from September 1,
       2013 through September 1, 2015.          On August 28, 2016,
       Husband filed a Complaint in Divorce and Wife filed a Complaint
       for Spousal Support.      On September 1, 2015, Wife filed a
       Petition Raising Claims which included a count for APL.       A
       hearing on Wife’s claims was scheduled before Hearing Officer
       Chester Beattie for October 2, 2015. The parties cancelled that
       hearing date by agreement and had the matter declared
       complex. Prior to the hearing, Husband filed a Memorandum of
       Law arguing that Wife’s claims for spousal support and APL were
       barred by the Agreement. Hearing Officer Beattie was not
       available on the scheduled date and the matter was heard by
       Hearing Officer Peggy Ferber. The Hearing Officer issued a
       Report and Recommendation dated December 4, 2015 finding
       that Wife’ s Petition for APL was not barred by the language or
       content of the Agreement. Husband filed Exceptions which were
       dismissed by Order dated March 23, 2016. Husband timely
       appealed at #469 WDA 2016. The Superior Court quashed the
       appeal as interlocutory by Order dated May 4, 2016, because no
       divorce decree had been entered.[1]
____________________________________________


1
  The prior appeal was quashed sua sponte by Per Curiam order filed May 4,
2016. That order stated:

             This appeal has been filed from an order dealing with
       spousal support. There is no indication that a final decree of
       divorce has been entered. In the absence of a final decree, the
       order is interlocutory and unappealable pursuant to Leister v.
(Footnote Continued Next Page)


                                           -2-
J-A27021-17



             On May 11, 2016, an Order was entered scheduling a
       conference/hearing to address Wife’s Complaint for Support. At
       the conference/hearing on July 13, 2016, Hearing Officer
       Bingman entered an interim order for APL without prejudice to
       the parties to raise their respective claims at a subsequent
       complex hearing. By consent of the parties, a complex hearing
       was held before Special Master Chester Beattie on October 14,
       2016. Husband again argued that the Agreement precluded
       Wife’s claim for APL. On November 21, 2016, Master Beattie
       issued a Report and Recommendation finding that the
       Agreement did not bar Wife’s claim for APL. He found Wife to be
       disabled based on credible evidence and testimony and refused
       to assign her an earning capacity. Her net monthly income was
       set at $1211.     Husband’s net monthly income was set at
       $10,034. The Master recommended that Husband pay APL of
       $3650 per month plus $350 on arrears set at $37,938 effective
       December 16, 2015.      Husband filed Exceptions which were
       dismissed by Order dated February 23, 2017. The Order was
       amended on March 15, 2017 to add the appropriate language to
       allow Husband to file an Interlocutory appeal.[2] On April 6,
                       _______________________
(Footnote Continued)

       Leister, 684 A.2d 192 (Pa. Super. 1996) (en banc) (holding that
       spousal support orders, when entered during the pendency of a
       divorce action, are interlocutory and unappealable, even if
       entered pursuant to a separately filed complaint for support).
       Appellant’s counsel argues that the matter is appealable as it
       involves a marital agreement controlling spousal support and
       equitable distribution. However, case law holds that orders
       upholding marital agreements are also interlocutory and
       unappealable. Kensey v. Kensey, 877 A.2d 1284 (Pa. Super.
       2005). Therefore, the appeal is hereby QUASHED, sua sponte.
2
    The March 15, 2017 order, filed March 22, 2017, stated as follows:

             AND NOW, this 15th day of March, 2017, upon consent of
       the parties hereto, it is hereby

             ORDERED that the Motion be and hereby is granted. The
       February 23, 2017 Order is amended as follows: Husband’s
       Exceptions to the November 21, 2016 Recommendation of
       Hearing Officer are hereby dismissed. This [c]ourt is of the
(Footnote Continued Next Page)


                                            -3-
J-A27021-17


       2017, the [c]ourt granted Husband’s Motion for Supersedeas and
       stayed his obligation to pay APL pending the outcome of this
       appeal.

Trial Court Opinion, 6/9/17, at 1–3.

       Husband filed a “Notice of Appeal of a Collateral Order of Court

Pursuant to Pa.R.A.P. 311” [sic]3 on March 24, 2017, in which he averred

that he was also filing “a Petition for Permission to Appeal with the Superior

Court to preserve all appellate rights in the event that the Superior Court

rules that the March 15, 2017 order of court is not appealable as a collateral

order, and only appealable as an interlocutory appeal by permission.” Notice

of Appeal of a Collateral Order of Court Pursuant to Pa.R.A.P. 311, 3/24/17,

at 1 n.1. Both Husband and the trial court complied with Pa.R.A.P. 1925.4


                       _______________________
(Footnote Continued)

       opinion that this Order involves a controlling question of law as
       to which there is substantial ground for difference of opinion and
       that an immediate appeal from this Order may materially
       advance the ultimate termination of this matter. The February
       23, 2017 Order be and hereby is certified for an immediate
       appeal to the Superior Court.
3
    The correct rule is Pa.R.A.P. 313 (Collateral Orders).
4
   As noted, Husband filed a notice of appeal of a collateral order at the
instant docket number while simultaneously filing a Petition for Permission to
Appeal, docketed at 32 WDM 2017. During preliminary review, a motions
panel of this Court granted the petition for permission to appeal at 32 WDM
2017. Rather than quashing the appeal at 467 WDA 2017 and directing the
Prothonotary to assign a new docket number, the Motions Panel granted the
petition for permission to appeal and “transferred” the petition for
permission to appeal at 32 WDM 2017 to the instant docket number, 467
WDA 2017. Thus, this case is before us upon grant of permission to appeal,
not appeal of a collateral order.



                                            -4-
J-A27021-17


         Husband raises the following issues in this appeal:

    I.      Whether the trial court erred in entering an award of alimony
            pendente lite over the defense of the parties’ Separation
            Agreement, which disposed of all rights of support, including
            alimony pendente lite, and equitable distribution, and by
            entry of an order for alimony pendente lite where need for
            such award was precluded and not shown on the record.


   II.      Whether the trial court erred in its failure to sustain
            Husband’s objections to a hearsay physician’s statement
            made beyond basis of knowledge of the physician, and in the
            determination of Wife’s earning capacity.


  III.      Whether the trial court erred in the determination of the
            monthly amount of alimony pendente lite and the calculation
            of arrears.

Husband’s Brief at 6.

         “It is well-established that the law of contracts governs marital

settlement agreements.”        Vaccarello v. Vaccarello, 757 A.2d 909, 914

(Pa. 2000) (quoting Kripp v. Kripp, 849 A.2d 1159, 1163 (Pa. 2004));

Stamerro v. Stamerro, 889 A.2d 1251, 1259–1260 (Pa. Super. 2005).

         Because contract interpretation is a question of law, this Court is
         not bound by the trial court’s interpretation. Our standard of
         review over questions of law is de novo and to the extent
         necessary, the scope of our review is plenary as the appellate
         court may review the entire record in making its decision.
         However, we are bound by the trial court’s credibility
         determinations.

Kraisinger v. Kraisinger, 928 A.2d 333, 339 (Pa. Super. 2007) (citation

omitted). Moreover, our courts observe the following principles in reviewing

a trial court’s interpretation of a marital settlement agreement:



                                        -5-
J-A27021-17


             When interpreting a marital settlement agreement, the
      trial court is the sole determiner of facts and absent an abuse of
      discretion, we will not usurp the trial court’s fact-finding
      function.     On appeal from an order interpreting a marital
      settlement agreement, we must decide whether the trial court
      committed an error of law or abused its discretion.
Id.

      We have also reiterated this Court’s limited role in interpreting

contracts between spouses such as property settlement agreements:

      A court may construe or interpret a consent decree as it would a
      contract, but it has neither the power nor the authority to modify
      or vary the decree unless there has been fraud, accident or
      mistake.

                                * * *

      It is well-established that the paramount goal of contract
      interpretation is to ascertain and give effect to the parties’
      intent. When the trier of fact has determined the intent of the
      parties to a contract, an appellate court will defer to that
      determination if it is supported by the evidence.

      Lang v. Meske, 850 A.2d 737, 739 (Pa. Super. 2004) (internal
      citations omitted) (quoting Osial v. Cook, 803 A.2d 209, 213–
      214 (Pa. Super. 2002)). Further, where . . . the words of a
      contract are clear and unambiguous, the intent of the parties is
      to be ascertained from the express language of the agreement
      itself. Brosovic v. Nationwide Mut. Ins., 841 A.2d 1071 (Pa.
      Super. 2004).

Bianchi v. Bianchi, 859 A.2d 511, 515 (Pa. Super. 2004).

      The trial court concluded that Wife did not waive her right to further

alimony, APL, or support. Regarding the Agreement, the court stated that

Wife merely “agreed to accept spousal maintenance of $2000 per month

from September 1, 2013[,] through September 1, 2015.”             Trial Court

Opinion, 6/9/17, at 5.    Noting that the Agreement provided that “it is

                                    -6-
J-A27021-17


intended to settle only those matters addressed,” and because APL, alimony,

or spousal support after September 1, 2015, were not addressed therein,

the trial court determined that Wife was not barred by the Agreement from

seeking APL after that date. Id.

      Husband’s first issue asserts that the trial court’s award of APL to Wife

in the amount of $3,842.14 per month was an error of law because the

parties’ Separation Agreement precluded such an award. Husband’s Brief at

19.   He maintains that the trial court misconstrued the Agreement and

applied a “biased and paternalistic approach as to its construction.”      Id.

Husband suggests that because the Agreement provided for spousal

maintenance from September, 2013, until September 1, 2015, the “plain

language” of the Agreement provides that there can be no spousal

maintenance after September 1, 2015. Id. at 23. Husband contends that

his obligation of support expired on September 1, 2015, and the Agreement

precluded Wife from receiving further support, including APL. Id. at 22.

      Husband cites Musko v. Musko, 697 A.2d 255 (Pa. 1997), where our

Supreme Court reasoned that because the settlement agreement therein

precluded alimony or support, it also barred the wife from receiving APL.

Husband’s Brief at 25. Husband argues that the present parties specifically

set a limited two-year period for Wife to receive spousal maintenance, with

no provision for any support thereafter. Id. at 26.




                                     -7-
J-A27021-17


       Husband also avers that the trial court evidenced an “improper

paternalistic approach” to construing the Agreement and a bias against

Husband. Husband’s Brief at 27, 28. The basis for this claim is that the trial

court noted in its opinion that Wife was disabled and collecting disability

benefits.   Husband contends that Wife’s health condition5 is irrelevant and

suggests that “[f]or the trial court to highlight Wife’s medical situation

without, in the same breath (or anywhere), giving credit to Husband’s

singular gift to her survival, is both paternalistic and biased.” Id. at 28. In

support, Husband cites Simeone v. Simeone, 581 A.2d 162 (Pa. 1990),

and Stoner v. Stoner, 819 A.2d 529, 533 (Pa. 2003) (former paternalistic

approach to evaluating marriage contracts ignored; parties have the right to

freely contract). Because the parties may freely bargain “without the court’s

paternalistic intervention,” Husband suggests that the trial court was not

required “to ensure that Wife was aware of what she was waiving” when she

signed the Agreement. Husband’s Brief at 31.

       Finally, in his first issue, Husband claims that Wife failed to establish

the need for APL.       Husband’s Brief at 33.   He suggests that because the

parties agreed on the division of all of their assets, the only action remaining

is the entry of a divorce decree. Id. at 35.


____________________________________________


5
  Husband emphasizes that “Wife survives with a single kidney donated to
her by Husband.” Husband’s Brief at 28 (emphasis in original).



                                           -8-
J-A27021-17


      We agree with the trial court that the parties’ Separation Agreement

does not preclude an award of APL.           The following provision of the

Agreement is relevant: “The terms of this Agreement are intended to

settle the matters addressed, but it will not be incorporated into a final

decree of divorce.   The Husband and Wife agree that a subsequent

Separation Agreement will have to be made and duly incorporated into

a final decree of divorce.”   Agreement, 9/5/13, at ¶ 3 (emphases added).

While Husband’s representation that the Agreement “set a limited period of

two years for Wife to receive spousal maintenance,” Husband’s Brief at 26, is

correct, his claim that it provided “no provision for any other support

thereafter” id., flies in the face of the language providing for contemplation

of additional, future provisions, as noted above. In our view, the inclusion of

this language compels the conclusion that the parties contemplated

additional provisions beyond the subjects and/or time periods addressed.

      Further, Husband’s reliance on Musko is misguided.        Our Supreme

Court, at the outset, defined the sole question therein as “whether a valid

antenuptial agreement which states that a spouse ‘shall not be entitled to

receive any money or property or alimony or support’ in the event of divorce

or separation precludes the award of alimony pendente lite (APL).” Musko,
697 A.2d at 255. There is no such definitive exclusionary language before

us in the instant case, and we reject the applicability of Musko.          The

Supreme Court concluded that the words used in the Musko agreement


                                     -9-
J-A27021-17


were clear and unambiguous. Id. at 256. If the parties had included such a

clear provision in the instant Agreement, our result would be otherwise.

Here, however, the parties specifically noted that the Agreement addressed

only specifically identified subjects within a specifically defined period and

included the admission that further provisions would be forthcoming.

Musko does not control this matter.

      Husband’s suggestion that the trial court revealed a “paternalistic”

predilection and “bias” because the court referred to Wife’s medical situation

without, “in the same breath (or anywhere), giving credit to Husband’s

singular gift to her survival,” the donation of a kidney, Husband’s Brief at 28,

likewise requires minimal comment.      Husband’s concomitant reliance on a

line of cases that dispelled a paternalistic interference with a woman’s

freedom to contract, e.g., Simeone, 581 A.2d at 165, is misplaced.          The

trial court refers to Wife’s disability and her collection of Social Security

Disability Benefits only twice in its opinion, and both references were

informational explanation.   Trial Court Opinion, 6/9/17, at 1, 3.     Husband

cites nothing to persuade us that the trial court’s reference to Wife’s

disability without emphasizing that Husband had donated a kidney to Wife

was indicative of a bias against Husband.

      Regarding Husband’s final claim of his first issue, that Wife never

established the need for APL, we note that Wife testified that she had nearly

depleted two small IRA accounts. N.T., 10/14/16, at 43–44, 65–68. This


                                     - 10 -
J-A27021-17


evidence was offered and accepted by the trial court for the purpose of

showing why Wife had no money to pay counsel fees going forward. Id. at

67. Thus, we reject Husband’s allegation and conclude that Wife proffered

evidence that she required APL to defend her interests in the pending

divorce action, which is the standard for showing the need for APL.         See

DeMasi v. DeMasi, 597 A.2d 101, 105 (Pa. 1991) (“APL focuses on the

ability of the individual who receives the APL during the course of the

litigation to defend her/himself.”).

       In his second issue, Husband asserts that the trial court erred in failing

to sustain Husband’s hearsay objection to Wife’s Physician Verification Form6

(“the Form”). The Form set forth Wife’s permanent disability and inability to

work. Husband’s Brief at 36. Referencing Pa.R.C.P. 1910.29(b)(2), which

the trial court relied upon in determining that the Form was properly

admitted, Husband states that the Form may be admitted into evidence

without a physician’s testimony. Husband’s Brief at 37. However, Husband

asserts that the Form, on its face, failed to establish a sufficient basis for

concluding that Wife was unable to work. Id. Husband also objects to the

trial court’s conclusion that the Form was subject to mandatory admission

because Husband did not object to it within twenty days of its initial
____________________________________________


6
   Physician verification forms are specific documents whose form, use, and
admissibility is governed by Pa.R.C.P. 1910.29. The documents are used in
support cases to verify that a party has a medical condition that affects his
or her ability to earn income over a specific period. Id.



                                          - 11 -
J-A27021-17


presentation.   Id. at 38.   Thus, Husband maintains that the trial court’s

reliance on the Form for its conclusion that Wife is disabled and unable to

earn income was error.       Rather, Husband suggests that Wife’s reported

income in 2013–2014 supports that Wife “is fully capable of working” in a

job at least paying minimum wage. Id. at 39–40.

      Pennsylvania Rule of Civil Procedure 1910.29 provides, in pertinent

part, as follows:

      (a) Record Hearing. Except as provided in this rule, the
      Pennsylvania Rules of Evidence shall be followed in all record
      hearings conducted in an action for support. A verified petition,
      affidavit or document, and any document incorporated by
      reference therein which would not be excluded under the
      hearsay rule if given in person shall be admitted into evidence if
      (1) at least 20 days’ written notice of the intention to offer them
      into evidence was given to the adverse party accompanied by a
      copy of each document to be offered; (2) the other party does
      not object to their admission into evidence; and (3) the evidence
      is offered under oath by the party or witness. An objection must
      be in writing and served on the proponent of the document
      within 10 days of the date of service of the notice of intention to
      offer the evidence. When an objection is properly made, the
      Pennsylvania Rules of Evidence shall apply to determine the
      admissibility of the document into evidence.

      (b) Medical Evidence.

                                    * * *

      (2) Record Proceeding. If the matter proceeds to a record
      hearing and the party wishes to introduce the completed
      Physician Verification Form into evidence, he or she must serve
      the form on the other party not later than 20 days after the
      conference. The other party may file and serve an objection to
      the introduction of the form within 10 days of the date of
      service. If an objection is made and the physician testifies, the
      trier of fact shall have the discretion to allocate the costs of the
      physician’s testimony between the parties.          If there is no

                                     - 12 -
J-A27021-17


      objection, the form may be admitted into evidence without the
      testimony of the physician. In the event that the record hearing
      is held sooner than 30 days after the conference, the trier of fact
      may provide appropriate relief, such as granting a continuance
      to the objecting party.

                                    * * *

      EXPLANATORY COMMENT--2000

                                    * * *
      If the requisite 20-day notice is given and there is no objection,
      the document must be admitted into evidence under this rule
      and 23 Pa.C.S. § 4342(f).

Pa.R.C.P. 1910.29 (a), (b)(2), Explanatory Comment.

      Regarding the Form, the trial court stated as follows:

      Wife offered into evidence a Physician Verification Form signed
      by her treating physician which stated that Wife is permanently
      disabled due to renal failure and diabetes. At the hearing,
      Husband objected to admission of the form as being grossly
      deficient; not based on sufficient information and offering a
      vocational opinion rather than a medical opinion.

                                    * * *

      Explanatory comments to [Pa.R.C.P. 1920.29] state that if the
      requisite 20-day notice is given and there is no objection, the
      document must be admitted into evidence under this rule. The
      requisite notice was given and Husband failed to file and serve a
      timely objection. The [c]ourt agreed with [the] Master that the
      [F]orm was properly admitted under Rule 1019.29.

Trial Court Opinion, 6/9/17, at 5 (emphasis in original).

      Examining the Explanatory Comment’s reference to 23 Pa.C.S. §

4342(f), we note that the Form was not subject to hearsay exceptions. 23

Pa.C.S. § 4342(f) (“For proceedings pursuant to this section, a verified

petition, affidavit or document and a document incorporated by reference in

                                    - 13 -
J-A27021-17


any of them which would not be excluded under the hearsay rule if given in

person is admissible in evidence if given under oath by a party or

witness.”) (emphasis added).        It was, however, subject to a notice

requirement under Rule 1910.29(b)(2), which requires the documents to be

served “on the other party not later than 20 days after the [support]

conference” and the petitioner to allow ten days for the other party to object

to the document. If proper notice is provided and there is no objection, the

Form must be admitted into evidence without the physician’s testimony.

Pa.R.C.P. 1910.29(b)(2). Where notice was not provided or an objection is

leveled, “the rules of evidence apply to determine the document’s ultimate

admissibility.” Pa.R.C.P. 1910.29, Explanatory Comment—2000.

      At the October 14, 2016 hearing regarding the APL claim before the

hearing officer, Husband effectively admitted that he was given a copy of the

Form within twenty days of the date of the conference held on July 13,

2016. N.T., 10/14/16, at 39. Husband did not timely object to the Form;

indeed, he waited over three months after receipt of the Form. Id. at 39–

40.   Therefore, as proper notice was provided and there was no timely

objection, Pa.R.C.P. 1910.29(b)(2) provides that the Form must be admitted

into evidence without the physician’s testimony. The trial court did not err

in ruling the Form admissible.

      In his final issue, Husband argues that the trial court erred in adopting

the Hearing Officer’s ruling effective December 16, 2015, that “Husband


                                    - 14 -
J-A27021-17


would pay Wife the sum of $3,842.15 per month for [APL], allocated

$3,492.15 for current [APL] and $350 for arrears, with Husband continuing

to be responsible for providing Wife health insurance and for paying 90% of

Wife’s unreimbursed medical expenses after her initial payment of $250 per

year.”    Husband’s Brief at 41.      Thus, Husband avers that assuming,

arguendo, Wife is entitled to APL, the correct amount would be $2,578 per

month because “Husband pays for Wife’s health insurance[] and deducting

Wife’s share of such payment, the monthly [APL] award would be $2,487.”

Id. at 42.      Husband contends that the trial court incorrectly valued the

outstanding arrears at $37,938.29, rather than $24,091.41. Id. at 42–43.

       This claim by Husband involves the contention that the trial court

erred by not assigning Wife an earning capacity or pension income in

addition to her Social Security Disability Benefits. Wife testified that while

her American United Life Insurance Company statement showed a reduction

for “Pension Disability,” she actually did not receive any pension income at

all:

       [By Wife’s counsel]: Mary, do you currently receive $1,060 a
       month from any pension that you know of?

       [Wife]: No.

       Q. Do you have any idea why on Exhibit 2 it says that your
       benefit is reduced by a pension disability of $1,060 a month?

       A. No.




                                     - 15 -
J-A27021-17


N.T., 10/14/16, at 63–64. Upon further inquiry by the hearing officer, who

asked Wife, “[I]s there money out there from American United Life

Insurance Company that you’re not receiving that you have a right to

receive?”, Wife responded, “No.” Id. at 65.

      Husband suggests that the hearing officer’s designation of $3,492.15

as current APL was incorrect and instead, asserts that any award of APL

properly was $2,578 per month less Wife’s share of her health insurance.

Husband’s Brief at 42. He contends that the trial court’s reliance on “Wife’s

Exhibit 3 was improper and an error of law,” id., without identifying such

exhibit or noting where in the record it exists.

      We are unable to address this claim and hold it is waived. As noted,

Husband references Exhibit 3 without identifying it or explaining where it can

be found in the certified record. Husband’s Brief at 42. More significantly,

however, Husband’s Pa.R.A.P. 1925(b) statement failed to apprise the trial

court of the nature of Husband’s claim.       Husband presented the issue as,

“Whether the trial court erred in the determination of [APL] and the

calculation of arrears.”   Statement of Matters Complained of on Appeal,

4/7/17, at ¶ 3.    This very general statement explains why the trial court

believed its explanation of the first two issues disposed of the third issue.

Trial Court Opinion, 6/9/17, at 6.

      Our appellate rules require the Rule 1925(b) statement to “concisely

identify each error . . . with sufficient detail to identify all pertinent


                                     - 16 -
J-A27021-17


issues for the judge.”     Pa.R.A.P. 1925(b)(4)(ii) (emphasis added).    The

Note to the rule explains the necessity for counsel to “comply with the

concise-yet-sufficiently-detailed requirement” in order to avoid waiver. Id.,

note.    Because the single sentence in the Pa.R.A.P. 1925(b) statement is

wholly unclear regarding its precise nature, we find the issue waived. See

In re A.B., 63 A.3d 345, 350 (Pa. Super. 2013) (A concise statement must

be specific enough for the trial court to identify and address each issue the

appellant wishes to raise on appeal; this Court may find waiver where a

concise statement is too vague).

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2018




                                   - 17 -